DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The term “touchless pinch valve” as cited in claims 1-2, 8-9, 12 and 17-18 interpreted as “Touchless valve 216 may reduce the amount that an employee needs to touch the machine itself as they may simply press a cup against push bar 216b to dispense the liquid” (see [0082] of the disclosure of this instant Application).
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the impetus” in claim 1, line 21; in claim 9, line 2; in claim 12, line 15; and in claim 18, line 2.
A double inclusion limitation appears for the following terms that has been cited previously: “a fluid” in claim 1, line 21; and in claim 12, line 17.
In claim 1, line 18; in claim 6, line 2; in claim 14, lines 14 and 17; and in claim 15 line 2, the term “flow” does not have proper English grammar. The term “flows” is advised to be substituted for the term “flow”.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13 and 16-20 of U.S. Patent No. 10,959,564 in view of Schneberger (US 2017/0174497).
Regarding claims 1-2 and 8-9, Claim 1 of the patent discloses a beverage container with a valve, flexible elastomer, ring extension, insert handle, and pinch member. The patent does not disclose a touchless pinch valve arranged to move the pinch member in and out of the slot, and wherein as the pinch member moves out of the slot, a fluid flows under the impetus of gravity between the open top and the open bottom of the flexible elastomer insert; the touchless pinch valve extends downward and back towards the beverage container body; a pin engagement member that urges the touchless pinch valve against the flexible elastomer insert when in a first position; and the touchless pinch valve is urged against the flexible elastomer insert under the impetus of a coil spring. However, Schneberger teaches a touchless pinch valve (10 fig.1-3; and use of a cup to actuate the handle or actuator ([0043]) arranged to move the pinch member (78 via 18) in and out of the slot (slot in 80 or 84), and wherein as the pinch member moves out of the slot (when 78 moves to the right of the slot in fig.3), a fluid flows under the impetus of gravity ([0041]) between the open top and the open bottom of the flexible elastomer insert (114); the touchless pinch valve extends downward and back towards the beverage container body (see fig.8); a pin engagement member (56, 58) that urges the touchless pinch valve against the flexible elastomer insert when in a first position 
Claim 3 of this instant application is identical to claim 7 of the patent.
Claim 4 of this instant application is identical to claim 8 of the patent.
Claim 5 of this instant application is identical to claim 9 of the patent.
Claim 6 of this instant application is identical to claim 10 of the patent.
Claim 7 of this instant application is identical to claim 11 of the patent.
Claim 10 of this instant application is identical to claim 5 of the patent.
Claim 11 of this instant application is identical to claim 6 of the patent.
Regarding claims 12 and 17-18, Claim 12 of the patent discloses a beverage container with a valve, flexible elastomer, ring extension, insert handle, and pinch member. The patent does not disclose a touchless pinch valve that controls the pinch member to allow fluid flow; the touchless pinch valve comprises: a pin engagement member that urges a touchless push bar against the flexible elastomer insert when in a first position; and the touchless push bar is urged against the flexible elastomer insert under the impetus of a coil spring. However, Schneberger teaches a touchless pinch valve (10 fig.1-3; and use of a cup to actuate the handle or actuator ([0043]) that controls the pinch member (78 via 18) to allow fluid flow; the touchless pinch valve comprises: a pin engagement member (56, 58) that urges a touchless push bar (18) Claim 13 of this instant application is identical to claim 13 of the patent.
Claim 14 of this instant application is identical to claim 17 of the patent.
Claim 15 of this instant application is identical to claim 18 of the patent.
Claim 16 of this instant application is identical to claim 19 of the patent.
Claim 19 of this instant application is identical to claim 16 of the patent.
Claim 20 of this instant application is identical to claim 20 of the patent.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Robert (US 3,539,081).
Regarding claims 1 and 12, Robert discloses a valve (valve body below container 10 fig.1-7) for engaging a beverage container (10), the valve comprising: a beverage container base (12) arranged below a beverage container body (fig.1), wherein the beverage container body has a top container opening (col 3, lines 36-41); a beverage dispensing spout (18) defining a fluid outlet; a valve body with outer walls and inner walls (walls of 24) defining a channel (channel in 18, 42, 60, 64) through the valve body, the outer walls and the inner walls having a slot between an upper portion and a lower portion of the channel (slot between 18 and 62 fig.1); a flexible elastomer insert (44 
In combination with other claimed limitations, Robert fails to teach one or more ring extensions that project outward from outer walls of the flexible elastomer insert to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754